DETAILED ACTION
This is the second Office Action regarding application number 16/648,054, filed on 03/17/2020, which is a 371 of PCT/JP2018/034114, filed on 09/14/2018, and which claims foreign priority to JP 2017-179351, filed on 09/19/2017.
This action is in response to the Applicant’s Response received 09/07/2022.

Status of Claims
Claims 1, 2, 4, and 6 are currently pending.
Claims 3, 5, and 7 are cancelled.
Claim 1 is amended.
Claims 2 and 6 are withdrawn.
Claims 1 and 4 are examined below.
The rejection of claims 1 and 4 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/07/2022 have been carefully considered but they are not persuasive. The applicant argues that NERETNIEKS does not disclose any locking member and does not even address this feature (Remarks 4). The examiner respectfully disagrees, and finds that NERETNIEKS expressly describes a locking member provided for the identical purpose as described by the applicant.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 should amend “at least one end of the rails” to “at least one end of the pair of rails” to comply with antecedent basis requirements.
Claim 4 should amend “wherein each of the rails” to “wherein each of the pair of rails” to comply with antecedent basis requirements.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by NERETNIEKS (WO 2016/056985 A1).
Regarding claim 1, NERETNIEKS teaches a method for installing a solar cell module on a rack (mounting rails 301) mounted on a roof (roof 402 of a building), the solar cell module comprising, on at least a portion of the outer periphery, a frame (elongated mounting bars 101 on at least a portion of the outer periphery of a solar cell module) formed of a material containing a resin (the examiner interprets the plastic materials as containing a resin, pg. 13, ll. 34-36), the rack including multiple rails each having at least one groove, the grooves of a pair of the rails being disposed to be opposed to each other, the method comprising: 
fitting the frame of the solar cell module into the grooves such that the solar cell module is retained by the pair of the rails (solar panels inserted into rail grooves); and 
providing a locking member for locking the solar cell module on at least one end of the rails (base stop, not shown, such as a lateral bar can be added to lock the solar panel into place, pg. 13, ll. 21-24);
fixing the solar cell module to the pair of the rails to prevent the solar cell module from falling out of the grooves (fixated by adhesive of similar fixation method, pg. 12, ll. 1-5).

    PNG
    media_image1.png
    438
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    634
    media_image2.png
    Greyscale


Regarding claim 4, NERETNIEKS teaches the installation method according to claim 1, wherein each of the rails further has at least one groove on a side opposite to the side on which the at least one groove is formed (each rail 301 has a groove on opposite sides).

    PNG
    media_image3.png
    638
    622
    media_image3.png
    Greyscale


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721